DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 10 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,195,656 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-8 and 10-23 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claims 1, 22, and 23, the prior art fails to teach, or fairly suggest, the features of the bottom shield electrode, when taken in conjunction with the remaining limitations of each respective independent claim.  Claims 2-8 and 10-21 are allowed by virtue of their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DION R. FERGUSON/Primary Examiner, Art Unit 2848